Me. Justice Figueeas
delivered the opinion of the court.
This is an appeal taken by the defendant from a judgment rendered by the District Court of Guay ama, in a cause for assault with intent to kill.
The trial was held by the court of law and on September 29, 1906, in view of the provisions of section 223 of the Penal Code, the defendant, Ramón Valentín, was sentenced to be confined in the district jail for one year, and to pay the costs.
The record does not contain any statement of facts or bill of exceptions, nor has the appellant alleged any grounds in this Supreme Court in support of his appeal.
Upon a careful examination of the proceedings had in the district court, it appears that no material error has been committed, and therefore, the judgment appealed from should be affirmed, with the costs against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández, MacLeary and Wolf concurred.